Citation Nr: 1527130	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-18 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Propriety of a rating reduction from 20 percent to 10 percent for temporomandibular joint disorder (TMJ), based on clear and unmistakable error (CUE) in the April 2011 rating decision that awarded service connection for TMJ and assigned the 20 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Appellant served on active duty from August 1979 to May 1983, April 1985 to April 1987, and November 1996 to January 1997, with additional service in the Arkansas Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) St. Louis, Missouri, and North Little Rock, Arkansas, respectively.  The North Little Rock RO has current jurisdiction.

The July 2013 statement of case (SOC) issued on the claims for hearing loss and tinnitus also addressed a claim for a higher rating for a traumatic brain injury.  However, in his August 2013 VA Form 9, the Veteran limited the appeal to the claims for hearing loss and tinnitus. The claim involving a traumatic brain injury is not currently on appeal.

In April 2015, the Veteran testified before the undersigned during a video-conference hearing.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The claim involving the propriety of the rating reduction for TMJ arose from the Veteran's claim for service connection for the disorder.  In April 2011, the RO awarded service connection for TMJ and assigned a 20 percent rating, effective June 11, 2010.  The Veteran did not appeal the April 2011 decision.  In August 2011, the RO proposed to reduce the rating to 10 percent based on a finding of CUE in the 20 percent rating assigned by the April 2011 rating decision.  The reduction was implemented in a November 2011 rating decision, effective February 1, 2012.  The Veteran appealed the November 2011 rating decision.  Given this history, the Veteran has pursued an appeal of the propriety of the rating reduction only; the matter of entitlement to a higher rating for TMJ is not at issue.  The Board has characterized the claim accordingly, as shown on the title page.

Evidence has been added to the electronic record since the May 2013 and July 2013 SOCs without a waiver of RO jurisdiction.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. 
§ 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2011, the RO awarded service connection for TMJ and assigned a 20 percent disability rating, effective June 11, 2010.

2.  In August 2011, the RO proposed to reduce the disability rating for TMJ from 20 percent to 10 percent.

3.  A November 2011 rating decision reduced the Veteran's rating for TMJ to 10 percent, effective February 1, 2012, based on a finding of CUE in the April 2011 rating decision.
4.  The November 2011 rating decision's reduction of the rating for TMJ to 10 percent disabling was improper as the April 2011 rating decision's assignment of a 20 percent rating was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The reduction of the disability rating for TMJ from 20 percent to 10 percent, effective February 1, 2012, was improper.  38 U.S.C.A. §§ 1155, 5109A (West 2014); 38 C.F.R. §§ 3.105(a), 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to restore the Veteran's 20 percent rating for his service-connected TMJ, a discussion as to how VA satisfied any applicable duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The RO reduced the Veteran's rating for his TMJ based on a finding of CUE, rather than on a finding of improvement of the disability under the regulations applicable to rating reductions.  Thus, the Board will first address the CUE finding.  

The Court has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has further stated that a CUE is a very specific and a rare kind of "error." It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

In the November 2011 rating decision, the RO concluded that the Veteran clearly and unmistakably did not meet the criteria for the assignment of a 20 percent rating his TMJ, and the rating was reduced to 10 percent disabling, effective February 1, 2012.  The RO noted that in the April 2011 rating decision, the 20 percent rating had been assigned based on a March 2011 VA examination report showing that the Veteran's inter-incisal range of 25 millimeters (mm) without pain.  However, further review of the March 2011 VA examination report revealed that maximum vertical excursion was 48 mm, with pain.  The RO explained, "the previous Rating Decision erroneously assigned the wrong percentage of 20 percent for your TMJ based upon your inter-incisal range of 25 millimeters (mm), which was without pain. However, we should have based our decision on your maximum vertical excursion of 48mm with pain, which would have been 10 percent disabling."  The RO stated that a higher evaluation of 20 percent was not warranted without evidence of limited inter-incisal movement between 21 and 30 mm.  

A review of the March 2011 VA examination report on which the RO relied in its rating decisions shows a vertical excursion of 25mm without pain and a maximum vertical excursion of 48 mm with pain.  The Veteran had right lateral excursion of 6.5 mm and left lateral excursion of 3 mm, both with pain.  The protruded excursion was 7 mm with pain.  VBMS Entry March 25, 2011.  The Veteran reported frequent popping of the jaw, and difficulty with chewing and talking.  

Under Diagnostic Code 9905, which is used for rating limitation of motion of temporomandibular articulation, a range of lateral excursion of 0 to 4 mm or an inter-incisal range of 31 to 40 mm is rated as 10 percent disabling.  Limitation of the inter-incisal range from 21 to 30 mm warrants a 20 percent evaluation.  Limitation of the inter-incisal range from 11 to 20 mm warrants a 30 percent evaluation.  A maximum 40 percent evaluation is warranted where limited motion of the inter-incisal range is from 0 to 10 mm.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The March 2011 VA examination report shows that considering pain, the Veteran's vertical excursion, or inter-incisal range, was limited to 25 mm.  This is the functional equivalent of an inter-incisal range of 21 to 30 mm, which supports a 20 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (functional loss caused by pain is akin to functional loss caused by physical disability); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board thus finds that reasonable minds could have differed on whether a 10 percent or 20 percent rating was more appropriate for the Veteran's TMJ when the April 2011 rating decision was rendered.  Moreover, the RO's finding of a CUE in the April 2011 rating decision was essentially premised on a disagreement as to how the facts were evaluated at the time, rather than that there existed correct facts not before the adjudicator, or that there was an incorrect application of statutory or regulatory provisions.  This too is an insufficient basis for a finding of CUE. As such, the grant of a 20 percent evaluation in April 2011 was not clearly and unmistakably erroneous.

The Board cannot conclude that the assignment of a 20 percent rating was an undebatable error that rises to the level of CUE.  The finding of CUE in the November 2011 rating decision was not proper and the 20 percent rating for the Veteran's TMJ should be restored.

The Veteran's rating reduction was also improper under the regulations applicable to rating reductions.  For ratings in effect for fewer than five years, such as the Veteran's, a reduction may be warranted if the evidence shows improvement of the condition.  See 38 C.F.R. § 3.344(c) (2014).  The only medical evidence relied upon, and the only evidence containing findings sufficient for rating the disability, was the March 2011 VA examination report.  The severity of the disability was not compared based on different medical findings.  A reduction of the rating under § 3.344(c) based on improvement was also improper.  See Schafrath v. Derwinski, 1 Vet. App. at 595 (where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.)


ORDER

The reduction of the rating for the Veteran's TMJ from 20 percent to 10 percent, effective February 1, 2012, was improper; the 20 percent rating is restored, subject to the laws and regulations governing the award of monetary compensation benefits.


REMAND

Additional development of the claims of entitlement to service connection for bilateral hearing loss and tinnitus is required, and the matter is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims for bilateral hearing loss and tinnitus, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* Medical employment records, including audiological testing, of the various police departments at which the Veteran was employed.  (identified at the April 2015 Hearing, Hearing Transcript, p. 7-10)

Upload the records in separate electronic files to VBMS. 

2.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

a.  The examiner must state whether the evidence clearly and unmistakably establishes (i.e. whether it is medically and factually undebatable) that bilateral hearing loss or tinnitus preexisted any period of active service, and if so, whether it clearly and unmistakably (i.e., whether it is medically and factually undebatable) was not permanently aggravated beyond its normal progression by service.

b.  If bilateral hearing loss and/or tinnitus did not clearly and unmistakably preexist a period of active service, the examiner must provide an opinion as to (i.) whether the disorder began during active service or is related to any incident of service, (ii.) whether the disorder was caused or aggravated (chronically worsened) by his service-connected traumatic brain injury, and (iii.) whether the disorder manifested within one year of separation from service.  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Service treatment records (STRs) showing normal hearing for VA purposes, including records in December 1984, April 1985, May 1985, December 1986, and April 1987.  See VBMS Entries July 14, 2009 & February 13, 2014.

* January 1996 and July 1996 STRs showing hearing loss for VA purposes.  See VBMS Entry June 1, 2009, p. 9/51, 37/51, & 40/51.

* Veteran had a high probability of exposure to hazardous noise in service in his military occupational specialties in the United States Marine Corps from August 1979 to May 1983 and April 1985 to April 1987, and the United States Army from November 1996 to January 1997.  See DD Forms 214; Duty Military Occupational Specialty (MOS) Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010).  

* September 2009 VA examiner's finding that it was unlikely the Veteran's hearing loss was due to military service because his hearing was within normal limits on separation from service.

* November 2010 VA examiner's negative nexus opinions as to hearing loss and tinnitus based on audiometric findings from 1979 - 1988 that showed normal hearing.  The examiner noted hearing loss on an enlistment examination in 1996, but opined that the hearing loss was more likely due to his civilian work as a truck driver and police officer between 1988 and 1996.

* September 2013 VA examiner's opinion that, "there is no way to determine whether the Veteran's hearing loss is related to his Reserve duty or his private sector occupation, but it is definitely not related to his active duty military service," and further opinion that, "the Veteran has a diagnosis of clinical hearing loss, and his or her tinnitus is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom
associated with hearing loss."

* February 2015 private medical report of Dr. S., indicating that he had reviewed the Veteran's STRs and post-service records and concluding, "it is more likely than not that the Veteran's hearing loss and tinnitus is due to his active duty service due to his high level of noise exposure during his active duty from 8/8/79 to 5/17/83 and 4/30/85 to 4/13/97."

* April 2015 private medical report of Dr. S. stating, "his 2 traumatic brain injuries (TBI) suffered in the military could have caused his severe hearing loss,
bilateral ringing in his ears and/or his TMJ."  (The Veteran is service-connected for a TBI).

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE VETERAN IS ADVISED that he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


